MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Mar 31 2020, 9:02 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


APPELLANTS PRO SE                                        ATTORNEY FOR APPELLEE
Kurt Disser                                              Brad A. Catlin
Sabrina Graham                                           Price Waicukauski Joven & Catlin, LLC
Brownsburg, Indiana                                      Indianapolis, Indiana



                                              IN THE
        COURT OF APPEALS OF INDIANA

Kurt Disser and Sabrina                                  March 31, 2020
Graham,                                                  Court of Appeals Case No.
Appellants-Plaintiffs/Cross-Appellees,                   19A-SC-1768
                                                         Appeal from the Hendricks Superior
        v.                                               Court
                                                         The Honorable Mark A. Smith, Judge
Jennifer Cox,                                            The Honorable Tammy Somers,
Appellee-Defendant/Cross-Appellant                       Magistrate
                                                         The Honorable Michael Manning,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         32D04-1807-SC-1608



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020                   Page 1 of 23
                                               Case Summary
[1]   Kurt Disser and Sabrina Graham (collectively “Appellants”) filed a small

      claims action against Jennifer Cox, alleging that she made defamatory

      statements about them regarding Cox’s unsuccessful 2016 campaign for a

      school board seat and 2018 township primary elections. Cox filed a motion to

      dismiss, asserting that Appellants’ lawsuit violated Indiana’s anti-SLAPP

      (strategic lawsuit against public participation) statute. The trial court denied

      Cox’s motion. After a bench trial, the court entered judgment in favor of Cox,

      finding that Appellants had failed to meet their burden of proof. On appeal,

      Appellants argue that the trial court’s judgment is contrary to law. On cross-

      appeal, Cox argues that the trial court erred in denying her motion to dismiss.

      We affirm the trial court in all respects.


                                  Facts and Procedural History 1
[2]   Appellants are domestic life partners who live in an unincorporated region

      north of Brownsburg. Both were active participants in a campaign to defeat

      Brownsburg’s attempted annexation of that area. In 2013, Graham established

      the Brownsburg North Group Against Annexation (“BNGAA”). Disser was

      the treasurer of Fight Against Brownsburg Annexation (“FABA”), a political

      action committee (“PAC”) formed as a “bookkeeping vehicle” to “track




      1
       We agree with Cox’s assertion that Appellants’ statement of facts is inappropriately argumentative and does
      not state facts in accordance with the applicable standard of review as required by Indiana Appellate Rule
      46(A)(6)(b).

      Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020                  Page 2 of 23
      donations and expenditures” for the anti-annexation campaign. Tr. Vol. 2 at

      97, 98. Graham also operated an anti-annexation website, on which she

      requested donations for FABA.


[3]   In 2016, Cox ran against two other candidates for a seat on the Brown

      Township school board. On October 10, 2016, Cox received an email from

      Disser that reads in relevant part as follows:


              Jenna,

              This is Kurt Disser. I am the treasurer of the Fight Against
              Brownsburg Annexation PAC which represents about 3000
              [B]rown [T]ownship residents. I would appreciate if you would
              respond to this email as soon as possible. Our group is trying to
              determine who to support for school board.

              I understand that you live outside of the annexation.

              I have spoken with several in our group and we are trying to
              decide whom to endorse for school board.

              You may not even be interested in groups [sic] support; since
              after all you have not contacted us; but if you are interested in
              our support, we want to know if you are willing to sign a petition
              in opposition to annexation.

              While I do understand that you live out side [sic] of the
              annexation territory, signing a petition in opposition to
              annexation will only help to verify if you oppose the annexation.
              Would you be willing to sign a petition in opposition of [sic]
              annexation?

              And I know it is a bad time to push for donations but we have
              had several people that live outside of our annexation territory

      Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020   Page 3 of 23
              donate because they are aware of the fact that if we get annexed
              they will be next; so if you are ever so inclined to donate, it
              would be greatly appreciated.

              If annex occurs, revenue loss will be experienced by all taxing
              bodies except the Town: (this loss will occur because the tax
              dollars from the property owners in the annexation territory will
              be redistributed.)
              Approx. yearly revenue loss per taxing body
              Brown Township $30,000
              The public library $30,000
              The County $81,000,
              The fire territory $81,000
              The School $400,000
              (These estimates were provided in 2015 by the Deputy County
              Auditor.)

              Please send an email response as soon as you can and I would be
              interested in speaking directly to you in the coming days if
              possible.


      Ex. Vol. at 33. Cox did not respond to Disser’s email.


[4]   On October 18, 2016, Graham sent over two dozen recipients an email that

      reads in relevant part as follows:


              To all from the Brownsburg North Group Against Annexation

              This message is in reference to the upcoming local elections.

              ….

              We are mainly concerned about the Brown Township seat
              because Jenn Cox is one of the three candidates; she is pro-
              annexation and her actions seem to indicate that she is actually

      Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020   Page 4 of 23
              against the School.

              We are concerned that if we do not band together to support one
              of the two remaining candidates running for the Brown
              Township school board seat that our votes will end up being split
              and possibly result in a win for Jenna; which we absolutely do
              not want.

              The other two candidates are Eric Hylton and Marvin Ward,
              while I think they are both good candidates the consensus is to
              endorse Eric Hylton. This decision was made after I spoke to
              both Eric and Marvin and discussed the information that was
              provided by these individuals with several other remonstrators.

              ….

              If you are willing to have signs for [Hylton and another candidate
              in another township] placed in your yard, you can stop by my
              house and pick up signs ….

              Please forward this information to all concerned parties. Thank
              you for your time.
Id. at 96-97.


[5]   Cox lost the election to Hylton. Over a week later, she posted an entry to her

      campaign blog that reads in pertinent part as follows:


              Now the question that crossed my mind was why I lost in my
              own township? I will be honest, I don’t like to lose. I am a
              competitor through and through. If I thought I lost fairly to an
              opponent that ran an honest campaign, out campaigned me or
              out financed me, I would be okay with the lose [sic] and the
              humility required in the defeat would be easier. But if I felt in
              anyway [sic] there was manipulations, lies or deceit in the race, I

      Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020   Page 5 of 23
        would want to find out why.

        I know without a doubt I out campaigned Eric Hylton on the
        ground. I am pretty sure he raised and spent more money than
        me. Those 2 factors pretty much cancelled each other out. But
        the last issue on honesty in the campaign race was the issue that
        cost me the race. Up until Oct. 10, 2016 the prospect of a win
        was looking good, but when a PAC called Fight Against
        Brownsburg Annexation sent out an email to all 3 Brown
        Township Candidates the whole face of my campaign changed.
        “This email” contained 3 things: 1) Possible endorsement based
        on a response to them regarding the annexation. 2) Ask to sign
        their petition 3) Solicitation for a donation. Click Here to read
        my blog post on it and the email. So yes the last issue on the
        integrity of me as a candidate was being raised and at that
        moment dirty politics entered a school board race.

        I am going to stop here and let that sink in for a moment…dirty
        politics in a school board race in Brownsburg, Indiana.

        I am very upfront about why I didn’t respond to the email from
        Kurt Disser.

        My reasons for not responding were simple. Fight Against
        Brownsburg Annexation P.A.C just committed an
        illegal/unethical act. It’s called Pay to Play. Now of course
        nobody wanted to believe it. BRFR[ 2] put it up on their page and
        some residents knew immediately it was
        bad/illegal/wrong/unethical, but others didn’t understand the
        implications and what the PAC was trying to do. Let me spell it
        out. The PAC was trying to influence this election…a school
        board race. It committed an illegal and unethical act by asking



2
 BRFR (Brownsburg Residents for Fiscal Responsibility) was an organization that advocated as a PAC
against a Brownsburg school referendum in 2015, dropped its PAC status, and endorsed Cox’s school board
candidacy in 2016. Tr. Vol. 2 at 57, 207.

Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020              Page 6 of 23
           for donations simultaneously informing the candidates we could
           get an endorsement from the PAC if we did exactly what they
           asked. They were trying to make themselves relevant and make
           sure only candidates that supported their agenda were elected.
           They wanted to crucify me because I didn’t support the
           referendum and I didn’t support giving their PAC Brown
           Township Tax money to fight against the annexation (this came
           from a board meeting in 2015). Now how do I know this
           because on Oct. 26, 2016, 16 days after the initial email and 13
           days before the election they sent out an email [i.e., Graham’s
           October 18 email 3] to all those living in the Annexed areas an
           email [sic]. I experienced an October surprise in a Brownsburg
           School Board race. Click here and scroll down towards bottom
           to read an email that was forwarded to me from a friend. Oh
           was I angry! I knew right then that winning was going to be hard
           and I wasn’t sure how I was going to connect to those voters. I
           wasn’t even sure I wanted to address it. Looking back that may
           have been a mistake. Maybe I should have taken a page from the
           Crane and Clark campaign and left a letter on the doorstep of all
           those in the annexed area exposing the lies of this group. In the
           end, I tried to focus on my campaign, my message and go HI
           [sic] while they went LOW. Let’s just say the voters believed the
           email, they followed the PAC’s suggested strategy and I lost the
           school board race. My objectivity ends there.

           So the next part of my post is me not being very objective, but
           instead I will address the lies. Actually I am being quite snarky
           this [sic] part of my post.

           ….

           [T]he PAC email was sent to an Asst. Prosecutors [sic] in
           Hendricks County and it was determined that yes it was illegal



3
    One of Cox’s friends forwarded Graham’s email to Cox on October 26. Ex. Vol. at 99.


Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020            Page 7 of 23
        for the PAC to solicit and for [Hylton] to even engage with them.
        The tricky part is determining if money exchanged hands and
        most don’t get involved with something on this small scale ….

        Regardless if Hylton or the PAC ever gets in trouble for this, I
        just wanted to leave my explanation here on my blog about why I
        believe I lost the school board race. Yep that endorsement of lies
        – I am just gonna leave it here.…

        In the end what bothers me the most are the 2 lies said in the
        endorsement letter, not as much the Pay for Play. The Pay for
        Play did happen, even if [Hylton] wants to be in denial about it.
        I don’t like anyone believing I am against the schools and totally
        lying about my thoughts on the annexation.…

        Now this might upset some friends, but I am actually not pro-
        annexation. I am against forced annexation. I don’t like the way
        the town handled it.… I am not concerned about the “money
        lost” to the schools because with growth comes a rise in AV and
        this would offset any amount the schools may have lost.…

        So here are my thoughts. If the stupid PAC would have just left
        off the donation part of their email, I would have responded and
        who knows I might be the candidate being sworn in January to
        serve on the school board. But probably not because people like
        Kurt Disser and his girlfriend will disparage anyone who stands
        in their way. They have lied to the public and have made the
        annexation be against the schools and every other entity that will
        “lose” money.
Id. at 5-8 (underlining omitted). 4




4
 At trial, Cox’s counsel stipulated that Cox “made the same kinds of comments on a [local] radio show ….”
Tr. Vol. 2 at 83.

Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020                Page 8 of 23
[6]   On May 6, 2018, two days before the primary election, Cox made a public post

      on Facebook that reads in pertinent part as follows:


              BROWN TOWNSHIP VOTERS BE AWARE.

              Brownsburg has a political mafia in the name of the Anti-North
              Annexation PAC leaders Sabrina Graham and her side kick
              boyfriend Kurt Disser.

              They sent out this email to all the Brown Township contacts they
              have. DON’T FALL FOR IT. They want people in office they
              can control. THEY WANT CONTROL.
Id. at 35. The email, sent by Graham, urged recipients to vote on May 8 and

      forward the email to “all [their] Hendricks County Contacts[,]” listed the

      candidates for local township races whom Graham supported “as leader of the

      Brownsburg North Group Against Annexation,” and stated, “It is important to

      remember elections have consequences especially at the local level.” Id. at 37.

      In her Facebook post, Cox stated, “Our elections do have consequences that is

      the only truthful thing Sabrina Graham stated in her email.” Id. at 35.


[7]   Cox also made the following comments in replying to responses to her post:


              I have no skin in this race. When I ran for school board neither
              of the men running voted for me—they aren’t “friends”, but what
              I see happening sickens me that this PAC is trying to control our
              Township board with lies and “endorsements”. Why give them
              this power?

              ….

              [Graham] has no integrity and will do anything and say anything
      Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020   Page 9 of 23
        to put the people she wants in place out of spite when she doesn’t
        get her way. Period.

        ….

        [W]hen I ran for school board [Graham] sent out a scathing
        email to her Brownsburg contacts stating I was against her school
        and was for the both [sic] annexation. Neither one was true and
        she came to this conclusion because I wouldn’t acknowledge nor
        turn in their Endorsement questionnaire. There is your No
        Integrity. She lies. She knows it and people have accepted “her
        facts” as truth.

        Just a little info: When they sent out these endorsement letter
        [sic] for candidates they also include a mention for donations.
        They did this to all school board candidates. That is illegal given
        they are a PAC and it is called Pay to Play. Basically asking for
        donations for their endorsement. I didn’t answer it because it
        was an illegal email. If they just would of [sic] asked, what is
        your position, I would of [sic] answered it. Did they? Nope.

        They get away with it because prosecutors have bigger fish to fry
        than a lowly PAC president [sic] committing illegal campaign
        laws.

        ….

        [Assistant prosecutor] Delp knew about it and chose not to
        pursue it for whatever reason. It doesn’t make what she did
        legal, it just means it wasn’t high ranking enough to go after.

        ….

        Now Sabrina Graham and Kurt Disser are sticking their nose in
        as a PAC into board township elections.…

        ….

Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020   Page 10 of 23
              [I]f you think my spite is about the lies spread about me by this
              group 2 years ago…well maybe it has more to do with warning
              the voting public what is truly going on.…

              ….

              Sir, I am just making people aware of these “endorsements” by
              this PAC. They have done it before to others and they are doing
              it now in this election for township board and trustee position
              [sic]. As I said to someone who asked, I live in BT I am very
              much concerned by the repeated actions of this PAC to get
              involved in every election now by targeting individuals they don’t
              want on the board for their own personal gain.

              ….

              Currently, it seems the money raised is not just to fight the town
              on the annex, but influence local township and town races[.]

              ….

              We will have to disagree. I have a big problem with a PAC who
              was supposed to be about the annexation start smearing
              candidates and flat out lying about them. But they [sic] if you are
              cool with that…enjoy having a locked up govt even on the local
              level. And I don’t see the way Brownsburg is moving as wrong.
              What I see this PAC doing is not stepping into progression of a
              community.
Id. at 45-65.


[8]   In July 2018, Appellants filed a pro se notice of claim against Cox in small

      claims court. The notice alleged that



      Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020   Page 11 of 23
               Cox committed defamation per se against Kurt Disser and
               Sabrina Graham on May 6, 2018 at 12:27 pm by posting
               defamatory imputation on Facebook stating that these
               individuals are “political mafia”. Communications of
               defamatory imputation against Plaintiffs first occurred in Nov.
               2016 when Cox posted, “Fight Against Brownsburg Annexation
               P.A.C. just committed an illegal/unethical act. It’s called Pay to
               Play” and she specifically named Kurt and Sabrina.


       Appellants’ App. Vol. 2 at 12 (italics omitted).


[9]    Cox, by counsel, filed a motion to dismiss Appellants’ lawsuit as a violation of

       Indiana’s anti-SLAPP statute; as explained below, such a motion is treated as a

       motion for summary judgment. In their response to Cox’s motion, Appellants,

       by counsel, designated many of Cox’s other statements quoted above and

       requested summary judgment in their favor. At the conclusion of the hearing

       on the motion, Cox argued that Appellants’ request for summary judgment

       “would cause severe due process issues since [they] have moved the goal post

       by claiming different, uh, statements now that are defamatory than they said in

       their claim ….” Tr. Vol. 2 at 13. The trial court magistrate stated that he

       would “take all this under advisement[,]” id. at 14, and ultimately issued an

       order denying Cox’s motion to dismiss that did not specifically address her due

       process argument.


[10]   A trial was held by a different magistrate over two days in February and May

       2019. At the beginning of trial, Cox asked the court “to limit this trial to

       whether the claims that were brought in the notice of claim were defamatory

       and to strike all the other alleged defamatory statements as untimely brought.”

       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020   Page 12 of 23
Id. at 19. The trial court granted Cox’s request over Appellants’ objection.

       During trial, however, the court overruled Cox’s objection to Appellants’

       questions regarding her additional statements because exhibits regarding those

       statements had been admitted without objection. In June 2019, the court

       entered judgment in favor of Cox, summarily finding that Appellants had

       “failed to meet their burden of proof.” Appealed Orders at 1. 5 Both sides now

       appeal.


                                         Discussion and Decision

       Section 1 – The trial court did not err in denying Cox’s motion
                                  to dismiss.
[11]   We first address Cox’s cross-appeal argument that the trial court erred in

       denying her motion to dismiss. Our supreme court has explained that “[p]ublic

       participation is fundamental to self-government, and thus protected by the

       Indiana and United States Constitutions. When citizens are faced with

       meritless retaliatory lawsuits designed to chill their constitutional rights of

       petition or free speech, … Indiana’s anti-SLAPP statute provides a defense.”

       Gresk ex rel. Estate of VanWinkle v. Demetris, 96 N.E.3d 564, 566 (Ind. 2018).


                Defendants may invoke the anti-SLAPP defense when faced with
                a civil action for acts or omissions “in furtherance of the person’s
                right of petition or free speech” under the United States
                Constitution or Indiana Constitution “in connection with a



       5
        Appellants suggest that the trial court found that they failed to meet their burden to prove actual malice.
       Appellants’ Br. at 6. The trial court’s order says nothing about actual malice.

       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020                    Page 13 of 23
               public issue” and “taken in good faith and with a reasonable
               basis in law and fact.”
Id. at 568-69 (quoting Ind. Code § 34-7-7-5). “Defendants who successfully

       invoke the statute’s defense are entitled to dismissal and reasonable attorney’s

       fees and costs.” Id. at 569 (citing Ind. Code § 34-7-7-7).


[12]   “Upon receiving an anti-SLAPP motion to dismiss, the court must determine

       three things: (1) whether an action was ‘in furtherance of the person’s right of

       petition or free speech;’ and, (2) if so, whether the action was ‘in connection

       with a public issue.’” Id. (quoting Ind. Code § 34-7-7-5(1)). “If both

       requirements are satisfied, the court then analyzes (3) whether the action was

       ‘taken in good faith and with a reasonable basis in law and fact.’” Id. (quoting

       Ind. Code § 34-7-7-5(2)). “A motion to dismiss under Indiana’s anti-SLAPP

       statute is treated as a motion for summary judgment.” Id. at 567 (citing Ind.

       Code § 34-7-7-9(a)(1)).


[13]   We review summary judgment rulings de novo and apply the same standard as

       the trial court. Coulter v. Caviness, 128 N.E.3d 541, 545 (Ind. Ct. App. 2019).

       The moving party “bears the initial burden of making a prima facie showing

       that there are no genuine issues of material fact and that it is entitled to

       judgment as a matter of law.” Id. (italics omitted). Summary judgment is

       improper if the moving party fails to carry its burden, “but if it succeeds, then

       the nonmoving party must come forward with evidence establishing the

       existence of a genuine issue of material fact.” Id. (citation omitted).


       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020   Page 14 of 23
               We will not reweigh the evidence but will liberally construe all
               designated evidentiary material in the light most favorable to the
               nonmoving party to determine whether there is a genuine issue of
               material fact for trial. The party who lost at the trial court has
               the burden to persuade the appellate court that the trial court
               erred.


       Perkins v. Fillio, 119 N.E.3d 1106, 1110 (Ind. Ct. App. 2019) (citations omitted).

       “Special findings are not required in summary judgment proceedings and are

       not binding on appeal[,]” but they offer this Court valuable insight into the trial

       court’s rationale and facilitate appellate review. Coulter, 128 N.E.3d at 545.


[14]   There appears to be no dispute that Cox’s statements were made in furtherance

       of her right of petition or free speech. Indiana Code Section 34-7-7-9(b)

       provides that “[t]he person who files a motion to dismiss must state with

       specificity the public issue or issue of public interest that prompted the act in

       furtherance of the person’s right of petition or free speech” under the federal or

       state constitutions. Appellants contend that Cox failed to do this. We disagree.

       In her motion, Cox asserted that her statements about Appellants “dealt with

       their roles as part of FABA and FABA’s actions with regard to local elections.

       There is no more quintessential public issue than elections, PACs, political

       campaigns, and the manner in which money plays a role in them.” Appellants’

       App. Vol. 2 at 21. The trial court agreed with Cox. See Appealed Orders at 3-4

       (“There is no question that each of the two statements posted by [Cox] on the

       internet was speech made in connection with a public issue. Each of the

       statements concerned contested political elections and [Appellants’] alleged


       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020   Page 15 of 23
       influence on those elections. The public, particularly the citizens and voters in

       the Brownsburg Community School District, and Brown Township, had an

       undeniable interest in the issues raised by [Cox] in her statements.”).


[15]   Appellants contend that Cox’s statements were not made in connection with a

       public issue because they were made in response to their “private” emails after

       the 2016 election was over. Appellants’ Br. at 32. 6 But the allegedly private

       nature of Appellants’ emails 7 and the conclusion of the 2016 election simply do

       not render that election, the 2018 primary election, or Appellants’ alleged

       influence on those elections any less of a matter of public concern, which they

       most certainly are. See Gresk, 96 N.E.3d at 571 (“Regarding the First

       Amendment, we have said that speech is in connection with a matter of public

       concern if it is addressed to ‘“any matter of political, social, or other concern to

       the community,” as determined by its content, form, and context.’”) (quoting

       Love v. Rehfus, 946 N.E.2d 1, 9 n.6 (Ind. 2011) (quoting Connick v. Myers, 461
U.S. 138, 146 (1983)).




       6
         Appellants raise this argument as a separate issue in their brief, asserting that the trial court essentially
       granted partial summary judgment in Cox’s favor because it denied their motion to reconsider that part of its
       summary judgment ruling and denied their request to revisit the matter at trial. Because we agree with the
       trial court’s determination that Cox’s statements were made in connection with a public issue, we need not
       address the legal import of the court’s refusal to reconsider the matter.
       7
         Disser’s email to Cox could be considered private, but Graham’s emails to multiple recipients, with explicit
       requests to forward them to the recipients’ contacts, are decidedly less so. Appellants seem to suggest that
       Cox’s posting of their emails was itself defamatory, but they fail to explain how they were defamed by their
       own statements.

       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020                    Page 16 of 23
[16]   As for whether Cox’s statements were made “in good faith and with a

       reasonable basis in law and fact[,]” Ind. Code § 34-7-7-5(2), we note that in the

       defamation context, “‘good faith’ has been defined as a state of mind indicating

       honesty and lawfulness of purpose; belief in one’s legal right; and a belief that

       one’s conduct is not unconscionable.’” Pack v. Truth Publ’g Co., 122 N.E.3d
958, 966 (Ind. Ct. App. 2019) (quoting 401 Pub. Safety v. Ray, 80 N.E.3d 895,

       900-01 (Ind. Ct. App. 2017), trans. denied). “Whether a defendant acted in good

       faith in making a statement is usually a question of fact for the jury.” Kelley v.

       Tanoos, 865 N.E.2d 593, 598 (Ind. 2007) (citation omitted).


[17]   In support of her motion to dismiss, Cox submitted an affidavit that reads in

       pertinent part,


               3. A local [PAC, FABA], was engaged in a dispute with
               Brownsburg over the annexation of property to the north of
               Brownsburg during my campaign for school board.

               4. I received an email from Disser on behalf of FABA in October
               2016.…

               5. I had not had any substantial interactions with Plaintiffs or
               FABA prior to receiving Mr. Disser’s email.

               6. I understood Mr. Disser’s email to be asking for a donation in
               exchange for an endorsement of my candidacy. I felt that this
               was an unethical practice and published a statement (to which
               Mr. Disser’s email was attached) criticizing FABA’s request as
               “Pay to Play,” a practice which I believe is unethical and should
               not be a part of our political system.…

               7. I did not receive an endorsement from FABA.

       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020   Page 17 of 23
               8. In 2018, I saw a post on Facebook in which FABA was again
               endorsing candidates for local office. I wrote a post criticizing
               FABA for its pay-to-play practices and questioning the motives
               of those running the PAC.…

               9. I did not have any substantial interaction with Plaintiffs or
               FABA between the 2016 election and my 2018 post on
               Facebook.


       Appellants’ App. Vol. 2 at 24-25.


[18]   Although Cox’s affidavit sets out the basis for her belief that Disser had

       engaged in what she perceived to be an unethical political maneuver, it fails to

       establish as a matter of law that she made her statement in good faith.

       Moreover, the affidavit sheds no light on the basis for Cox’s statement that both

       Disser and Graham (who was not “running” FABA, at least in an official

       capacity) are “political mafia,” let alone on whether that statement was made in

       good faith. Consequently, we affirm the trial court’s denial of Cox’s motion to

       dismiss. 8




       8
         The trial court’s order is not entirely clear regarding whether the court considered only the statements
       mentioned in Appellants’ notice of claim in ruling on Cox’s motion. Cox argues that our review should be
       limited to those statements. Because Cox failed to establish as a matter of law that she made those
       statements in good faith, we need not address this argument. We note, however, that Cox did not file a
       motion to strike the additional statements designated in Appellants’ response to her motion, which has been
       found to constitute waiver in similar circumstances. Beta Steel v. Rust, 830 N.E.2d 62, 69 (Ind. Ct. App.
       2005).

       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020                 Page 18 of 23
          Section 2 – Appellants have failed to establish that the trial
                      court’s judgment is contrary to law.
[19]   We now address Appellants’ argument that the trial court erred in entering

       judgment in favor of Cox on their defamation claim. “On appeal, we will not

       reverse a negative judgment unless it is contrary to law.” Kim v. Vill. at Eagle

       Creek Homeowners Ass’n, 133 N.E.3d 250, 252 (Ind. Ct. App. 2019). “In

       determining whether a judgment is contrary to law, we consider the evidence in

       the light most favorable to the appellee, together with all the reasonable

       inferences to be drawn therefrom.” Id. We neither reweigh evidence nor judge

       witness credibility. Estate of Kappel v. Kappel, 979 N.E.2d 642, 651 (Ind. Ct.

       App. 2012). “A judgment will be reversed only if the evidence leads to but one

       conclusion, and the trial court reached the opposite conclusion.” Kim, 133
N.E.3d at 252. The trial court’s judgment was a general judgment,

       unaccompanied by findings and conclusions, which may be affirmed on any

       legal theory consistent with the evidence. Kappel, 979 N.E.2d at 652.


[20]   Appellants are proceeding pro se, “but this does not mean that we will treat

       [their] brief any differently than we would if [they] were represented by counsel.

       Indeed, it has long been the rule in Indiana that pro se litigants without legal

       training are held to the same standard as trained counsel and are required to

       follow procedural rules.” Receveur v. Buss, 919 N.E.2d 1235, 1238 n.4 (Ind. Ct.

       App. 2010) (italics omitted), trans. denied.


[21]   “Defamation is that which tends to injure reputation or to diminish esteem,

       respect, good will, or confidence in the plaintiff, or to excite derogatory feelings
       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020   Page 19 of 23
       or opinions about the plaintiff.” Davidson v. Perron, 716 N.E.2d 29, 37 (Ind. Ct.

       App. 1999), trans. denied (2000). “To establish defamation, the plaintiff must

       prove the following elements: (1) a communication with defamatory

       imputation, (2) malice, (3) publication, and (4) damages.” Id. 9


                One type of defamation action, alleging defamation per se, arises
                when the language of a statement, without reference to extrinsic
                evidence, constitutes an imputation of (1) criminal conduct, (2) a
                loathsome disease, (3) misconduct in a person’s trade, profession,
                office, or occupation, or (4) sexual misconduct. In contrast, if the
                words used are not defamatory in themselves, but become so
                only when understood in the context of extrinsic evidence, they
                are considered defamatory per quod. In actions for defamation
                per se, damages are presumed, but in actions for defamation per
                quod, a plaintiff must prove damages.


       Dugan v. Mittal Steel USA Inc., 929 N.E.2d 184, 186 (citations and italics

       omitted). “Any statement actionable for defamation must not only be

       defamatory in nature, but false.” Trail v. Boys & Girls Clubs of Nw. Ind., 845
N.E.2d 130, 136 (Ind. 2006).


[22]   Indiana has adopted an “actual malice” standard in defamation for private

       plaintiffs in matters of public concern. In re Ind. Newspapers, Inc., 963 N.E.2d
534, 550 (Ind. Ct. App. 2012). Plaintiffs “must show by clear and convincing




       9
        More recent opinions have explained that “[m]alice is not a required element of a defamation claim
       between private individuals unless the alleged defamatory statement relates to a matter of public concern[,]”
       as in this case. Charles v. Vest, 90 N.E.3d 667, 672 (Ind. Ct. App. 2017) (citing Mourning v. Allison
       Transmission, Inc., 72 N.E.3d 482, 489 n.3 (Ind. Ct. App. 2017)).

       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020                   Page 20 of 23
       evidence that the defendant published the defamatory statement ‘with

       knowledge that it was false or with reckless disregard of whether it was false or

       not.’” Id. (quoting Journal-Gazette Co. v. Bandido’s, Inc., 712 N.E.2d 446, 456

       (Ind. 1999)). 10


                Reckless conduct is not measured by whether a reasonably
                prudent man would have published, or would have investigated
                before publishing. To demonstrate reckless disregard, there must
                be sufficient evidence to permit the conclusion that the defendant
                in fact entertained serious doubts as to the truth of his
                publication, or proof that the false publication was made with a
                high degree of awareness of their probable falsity. Hence, a
                defendant’s actual state of mind is a critical factor in the analysis.
                A defendant’s state of mind is a subjective fact and may be
                shown by indirect or circumstantial evidence.


       Bandido’s, 712 N.E.2d at 456 (citations, alterations, and quotation marks

       omitted).


[23]   Appellants’ prolix brief has made it difficult for us to address their claims

       regarding Cox’s statements, all of which Appellants characterize as defamatory

       per se in that they allegedly impute criminal conduct. Among other things,

       Appellants contend that


                [i]n 2016 after the November election was over, Cox falsely
                posted as fact, that the assistant Hendricks County Prosecutor
                determined the email sent by Disser [to Cox] was illegal, and



       10
          Contrary to Appellants’ suggestion, actual malice is not “an evil intent or motive arising from spite or ill
       will.” Wells v. Bernitt, 936 N.E.2d 1242, 1248 (Ind. Ct. App. 2010) (citation and quotation marks omitted),
       trans. denied (2011).

       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020                      Page 21 of 23
               then in 2018 she posted as fact, declaring the prosecutor found
               what Graham did was illegal. Cox declared the prosecutor’s
               office determined that Disser and Graham were involved in
               illegal pay-to-play. Cox’s public statements regarding the
               prosecutor’s conclusion were declaratory, not opinion. When
               she made them, she knew their falsity.


       Appellants’ Br. at 25 (citation and underlining omitted).


[24]   The evidence most favorable to the trial court’s judgment, however, is that

       Cox’s political advisors asked then-assistant prosecutor (now prosecutor) Loren

       Delp about the legality of Disser’s email. Delp told them that “even though

       you’re not supposed to be doing Pay to Play or this kind of thing asking for a

       donation with an endorsement, they [i.e., prosecutors] don’t step into it because

       they – they’ve got bigger cases to take care of and so they don’t usually do

       anything about it and it’s really hard to […] prove it.” Tr. Vol. 2 at 201. Cox’s

       advisors then told Cox about Delp’s opinion. 11 In sum, Appellants failed to

       establish that Cox’s statements regarding the illegality of Disser’s email were

       false. 12 And to the extent that Cox also attributed that illegality to Graham, in

       light of Graham’s close association with Disser and her penchant for blurring

       the distinctions between BNGAA and FABA, we cannot conclude that




       11
          Appellants presented evidence that in November 2016, then-prosecutor Patricia Baldwin did not find any
       public records indicating that any complaints had been made or investigations opened against them as a
       result of Disser’s email. That evidence does not contradict, let alone disprove, Cox’s evidence regarding
       Delp’s opinion about the email, which the trial court was entitled to find credible.
       12
        Cox referred to Disser as a “lowly PAC president[,]” Ex. Vol. at 47, when he was in fact the treasurer, but
       Appellants make no substantive argument about this misstatement.

       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020                 Page 22 of 23
       Appellants have established that the evidence leads only to the conclusion that

       Cox’s statements were made in reckless disregard of the truth. See, e.g., Id. at

       115-16 (Graham acknowledging that she referred to BNGAA and FABA as

       collective “we” and requested financial assistance for FABA in an email).


[25]   Appellants also complain about Cox’s characterization of them as a political

       mafia, but we agree with Cox that this was nothing more than “rhetorical

       hyperbole,” which is not actionable for defamation. Greenbelt Co-op. Pub. Ass’n

       v. Bresler, 398 U.S. 6, 14 (1970) (“It is simply impossible to believe that a reader

       who reached the word ‘blackmail’ in either article would not have understood

       exactly what was meant: it was Bresler’s public and wholly legal negotiating

       proposals that were being criticized. No reader could have thought that either

       the speakers at the meetings or the newspaper articles reporting their words

       were charging Bresler with the commission of a criminal offense.”). Here, no

       reader of Cox’s statements could have thought that Appellants were members

       of a violent criminal organization. 13 Accordingly, we affirm the trial court’s

       judgment in favor of Cox.


[26]   Affirmed.


       May, J., and Pyle, J., concur.




       13
         Appellants contend that Cox made other untruthful statements, including that FABA endorsed candidates
       for elections, but they fail to explain how those statements constitute defamation per se and fail to establish
       the extent of any damages for purposes of defamation per quod.

       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1768 | March 31, 2020                    Page 23 of 23